Exhibit 10(zzz)

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (“Agreement”) is made between Quaker
Chemical Corporation and SB Decking, Inc. on the one hand, and Federal Insurance
Company on the other hand. Collectively, Quaker Chemical Corporation, SB
Decking, Inc. and Federal Insurance Company are referred to as the “Parties.”

RECITALS

WHEREAS, Federal Insurance Company issued or is alleged to have issued certain
insurance policies to SB Decking, Inc. and Quaker Chemical Corporation (the
“Policies,” as defined below); and

WHEREAS, SB Decking, Inc. has been named as a defendant in numerous actions
involving Asbestos Claims (as defined below), and it anticipates that it will be
named in additional Asbestos Claims in the future; and

WHEREAS, SB Decking, Inc. has made certain requests to Federal Insurance Company
for insurance coverage in connection with Asbestos Claims under the SB Decking
Policies (as defined below); and

WHEREAS, for many years, under a reservation of rights, Federal Insurance
Company has provided a defense and paid indemnity under the SB Decking Policies
for Asbestos Claims; and

WHEREAS, SB Decking, Inc. and Federal Insurance Company disagree over the extent
to which the SB Decking Policies afford coverage for Asbestos Claims (the
“Coverage Disputes”); and

WHEREAS, the Parties, without admitting in any way the validity of the positions
or arguments advanced by the other side, now find it in their respective best
interests to settle, resolve and compromise their Coverage Disputes and other
coverage disputes amicably and to provide for the releases contained herein; and

WHEREAS, this Agreement represents a good faith compromise of the Parties’
Coverage Disputes and not an agreement as to the merits of their respective
claims, defenses, and positions, all of which they maintain; and

WHEREAS, the Parties have each received the advice of counsel in the
preparation, drafting, and execution of this Agreement, which was negotiated at
arms’ length; and

WHEREAS, the Settlement Amount (as defined below) represents fair value for the
full releases of the SB Decking Policies and for the partial releases of the
Quaker Policies (as defined below) and is a good faith estimate of the total
amount that Federal could otherwise become obligated to pay on behalf of SB
Decking (as defined below) and/or Quaker (as defined below) for any and all



--------------------------------------------------------------------------------

Claims (as defined below), including without limitation Asbestos Claims, under
the SB Decking Policies, and for certain released Claims under the Quaker
Policies (as set forth in Section 4 below);

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the sufficiency of which is hereby acknowledged, and intending to be
legally bound, the Parties agree as follows:

AGREEMENT

1. Definitions. For purposes of this Agreement only, the following defined terms
shall have the following meanings. The singular shall include the plural and
vice-versa.

1.1. “Asbestos Claim” means any non-workers compensation Claim alleging personal
injury, bodily injury, mental injury, mental anguish, shock, sickness, disease,
disability, or death or the fear or apprehension thereof, property damage, loss
of use, financial loss, loss of consortium, or seeking compensation for the cost
of medical monitoring or screening, or seeking relief of any kind for any other
injury, damage or condition of any kind or sort whatsoever, arising out of,
caused by or related to, in whole or in part, directly or indirectly, the
manufacture, sale, handling, distribution, installation, repair, removal,
exposure to or use of asbestos or asbestos-containing products or material, or
any conduct that results or is alleged to result in the exposure to asbestos or
asbestos-containing material, alone or in combination with any other dust,
mineral, fiber, substance or material, including without limitation any Claim
arising out of actual, threatened or alleged exposure to asbestos (alone or in
combination with any other dust, mineral, fiber, substance or material), any
Claim seeking the removal, repair, abatement or replacement of asbestos or
asbestos-containing material, any Claim arising out of the alleged failure to
produce an asbestos-free product, and any Claim based on or arising out of any
theory of liability or basis of recovery based upon, growing out of or related
to asbestos or any asbestos-containing product, whether the injury associated
with such Claim falls within or outside of the definitions of Products Hazard or
Completed Operations Hazard, or their equivalents, contained in the Policies.

1.2. “Claim” means any past, present, or future claim, demand, action, cause of
action, suit or liability of any kind or nature whatsoever, whether at law or in
equity, known or unknown, asserted or unasserted, anticipated or unanticipated,
accrued or unaccrued, fixed or contingent, which has been or may be asserted by
or on behalf of any Person, whether seeking damages (including compensatory,
punitive or exemplary damages) or equitable, mandatory, injunctive, or any other
type of relief, including cross-claims, counterclaims, third-party claims,
suits, lawsuits, administrative proceedings, notices of liability or potential
liability, arbitrations, actions, rights, requests, causes of action or orders,
and including without limitation Asbestos Claims and any “Claim” as that term is
defined in United States Bankruptcy Code, 11 U.S.C. § 101(5) and “future
demands” as that term is defined in United States Bankruptcy Code, 11 U.S.C.
§ 524(g)(5).

 

2



--------------------------------------------------------------------------------

1.3. “Claims Account” means an account that is owned by SB Decking and
established by SB Decking at a financial institution.

1.4. “Effective Date” means the date the last signature of the Parties is placed
hereon, and this Agreement shall be effective as of such date.

1.5. “Federal” means Federal Insurance Company and all of its respective past or
present corporate parents, subsidiaries, affiliates and divisions, and all of
their respective past, present, and future directors, officers, principals,
employees, agents, representatives, attorneys, joint ventures, predecessors,
successors, beneficiaries, grantees, vendees, transferees and assigns, and all
other Persons acting on their behalf with respect to the events, transactions,
or occurrences that are the subject of this Agreement. The corporate Persons
currently within the definition of “Federal” are listed on Exhibit 1.

1.6. “Indemnified Claim” means any Claim, whether based in tort, contract or any
other theory of recovery, seeking any type of damages or relief, made by any
Person against Federal seeking amounts that are allegedly owed under the SB
Decking Policies in addition to the Settlement Amount and amounts that have
previously been paid by Federal under the SB Decking Policies, except that an
Indemnified Claim shall not include a Claim for coverage that has been preserved
under Section 4.4 of this Agreement.

1.7. “Non-Insurance Assets” means all of the assets of SB Decking, Inc. except
the proceeds of any insurance policies that provide insurance coverage to SB
Decking, Inc., including the payments in the Claims Account, or the proceeds of
any loan from Quaker Chemical Corporation to SB Decking, Inc.

1.8. “Person” means any individual, group of individuals, corporation,
partnership, association, trust or estate (or beneficiary thereof), government
agency or other organization or entity, and any successor in interest, heir,
guardian, executor, administrator, trustee, trustee in bankruptcy, or receiver
of any person or entity.

1.9. “Policies” means the SB Decking Policies and the Quaker Policies.

1.10. “Quaker” means Quaker Chemical Corporation and all of its past or present
corporate parents, subsidiaries, affiliates and divisions, and all of its
respective past, present, and future directors, officers, principals, employees,
agents, representatives, attorneys, joint ventures, predecessors, successors,
beneficiaries, grantees, vendees, transferees and assigns, and all other Persons
acting on its behalf with respect to the events, transactions, or occurrences
that are the subject of this Agreement.

1.11. “Quaker Policies” means Quaker Pre-1978 Policies and Quaker 78-79 Policy.

1.12. “Quaker Pre-1978 Policies” means the liability policies issued or
allegedly issued by Federal Insurance Company to Quaker Chemical Corporation
identified on Exhibit 3.

 

3



--------------------------------------------------------------------------------

1.13. “Quaker 78-79 Policy” means the umbrella liability policy issued by
Federal to Quaker Chemical Corporation, bearing policy number (79) 7925 04 73,
and with a policy term of January 1, 1978 to January 1, 1979.

1.14. “Retained Counsel” means counsel selected to defend an Indemnified Claim
pursuant to Section 5.2 of this Agreement.

1.15. “Selby Asbestos Claims” means those Asbestos Claims asserted against
and/or arising out of the business of Selby Decking, Inc. or Selby Battersby &
Co.

1.16. “Settlement Amount” means the sum total of the payments identified to be
made by Federal pursuant to Section 2.1 of this Agreement.

1.17. “SB Decking” means SB Decking, Inc., formerly known as Selby Battersby &
Co., and all of its past or present corporate parents, subsidiaries, affiliates
and divisions, and all of its respective past, present, and future directors,
officers, principals, employees, agents, representatives, attorneys, joint
ventures, predecessors, successors, beneficiaries, grantees, vendees,
transferees and assigns, and all other Persons acting on its behalf with respect
to the events, transactions, or occurrences that are the subject of this
Agreement.

1.18. “SB Decking Policies” means all general liability, umbrella liability or
excess liability, or any other insurance policies, known or unknown, issued or
alleged to have been issued prior to the Effective Date by Federal to SB
Decking, Inc. or Selby Battersby & Co., including without limitation, the
policies listed on Exhibit 2.

2. Payments to SB Decking, Inc.

2.1. Federal shall make payments to SB Decking, Inc. totaling Twenty Million
Dollars ($20,000,000) (the “Settlement Amount”) payable in four installments in
the following amounts at the following times:

 

  a. Within thirty days after the Effective Date, the sum of Five Million
Dollars ($5,000,000);

 

  b. Within one year after the Effective Date, the sum of Five Million Dollars
($5,000,000);

 

  c. Within two years after the Effective Date, the sum of Five Million Dollars
($5,000,000); and

 

  d. Within three years after the Effective Date, the sum of Five Million
Dollars ($5,000,000).

2.2. The Parties agree, subject to Section 4.4, that: (a) the Settlement Amount
is the total amount that Federal ever will be obligated to pay to Quaker, SB
Decking, or any other Person under or arising out of the SB Decking Policies in
connection with any Claim, including without limitation Asbestos Claims; (b) the
Settlement Amount is the total amount that Federal ever will be

 

4



--------------------------------------------------------------------------------

obligated to pay to Quaker, SB Decking, or any other Person under or arising out
of the Quaker Pre-1978 Policies in connection with any Selby Asbestos Claims;
(c) Federal is not acting as a volunteer in paying the Settlement Amount
pursuant to this Agreement; and (d) the Settlement Amount is based on a
compromise reached through arms-length negotiations and represents fair value
for the releases provided for in Section 4 of this Agreement.

3. The Claims Account.

3.1. The four settlement payments as set forth in Section 2.1 shall be made by
check, on or before the due date, to SB Decking, Inc. for deposit into the
Claims Account. The Claims Account shall be a conservative, high quality
interest-bearing investment account and, except as set forth in Sections 3.2 and
3.4 below, shall be used solely to pay defense and indemnity costs incurred by
or on behalf of SB Decking or Quaker in connection with Asbestos Claims arising
out of the business of SB Decking.

3.2. If it ever becomes clear that, while funds remain in the Claims Account,
neither SB Decking nor Quaker will have any future obligation to pay defense or
indemnity costs in connection with Asbestos Claims (a circumstance that the
Parties agree is very unlikely to occur), the funds then remaining in the Claims
Account may be used to reimburse Quaker or SB Decking for any amounts expended
by them for defense and indemnity for other claims that would have been eligible
for insurance coverage under the Policies.

3.3. The Claims Account shall be closed upon the exhaustion of the account or on
December 12, 2020, whichever occurs first.

3.4. The Parties agree that the Settlement Amount represents a good faith
estimate of the total amount that Federal could otherwise become obligated to
pay under the SB Decking Policies in connection with Asbestos Claims. If it
appears at the time the Claims Account is closed that any sums remaining in the
account may be needed to pay defense or indemnity costs in connection with
Asbestos Claims or other Claims that would have been eligible for coverage under
the Policies, then SB Decking shall use the remaining sums for such purposes.
If, however, there are sums remaining in the Claims Account at the time that it
is closed, and it should at any time thereafter become clear that there is only
a remote possibility that such sums will ever be needed to pay defense or
indemnity costs in connection with Asbestos Claims or other Claims that would
have been eligible for coverage under the Policies (a contingency that the
Parties to this Agreement believe is very unlikely to occur), such sums may then
be used by SB Decking for any purpose.

4. Releases.

4.1. With respect to the SB Decking Policies, SB Decking, Quaker and Federal
each separately, fully, finally and completely, to the full extent that the
Parties have the right, power or authority to do so, releases, remises, acquits
and forever discharges each other from, and covenants not to sue each other
regarding, any and all past, present and future Claims of any kind,

 

5



--------------------------------------------------------------------------------

whether actual or alleged, known or unknown, accrued or unaccrued, existing or
potential, or suspected or unsuspected, in connection with, relating to, or
arising out of, in any manner or fashion, the SB Decking Policies, including
without limitation:

 

  a. Claims related to Asbestos Claims,

 

  b. Claims for breach of contract,

 

  c. Claims for indemnity, contribution, subrogation, equitable allocation,
apportionment, or reimbursement that SB Decking and Quaker may have, either in
their own right or by acquisition from another insurer, and

 

  d. Claims for bad faith, extra-contractual damages, violation of an alleged
duty of good faith and fair dealing, or comparable statutory Claim relating to
the SB Decking Policies, including (1) any such Claim arising out of or relating
to Federal’s handling of SB Decking’s or Quaker’s requests for insurance
coverage for any Claims under the SB Decking Policies, including without
limitation any Asbestos Claims or (2) the conduct of the Parties with regard to
the negotiation of this Agreement,

whether such Claims seek compensatory damages, punitive damages, exemplary
damages, statutorily multiplied damages, attorneys’ fees, interest, costs or any
other type of relief.

The Parties understand that Claims that have been made or may be asserted
against SB Decking and/or Quaker may increase or decrease in amount or severity
over time, that Claims asserted against SB Decking and/or Quaker may include
progressive, cumulative, unknown and/or unforeseen elements, and that there may
be hidden, unknown and unknowable damages, defense expenses or other costs
related to such Claims. Nonetheless, the Parties, and SB Decking, Quaker, and
Federal, to the full extent that the Parties have the right, power or authority
to bind them, irrevocably and knowingly agree that the releases contained in
this Section 4.1 include a full, complete and irrevocable release and discharge
from all known or unknown rights or Claims under the SB Decking Policies. In
furtherance of this express intent, the Parties, and SB Decking, Quaker, and
Federal, to the full extent that the Parties have the right, power or authority
to bind them, expressly waive any and all rights they may have under any
contract, statute, code, regulation, ordinance or the common law that may limit
or restrict the effect of the general release of Claims in this Section 4.1 not
known or suspected to exist in its favor at the time of the execution of the
Agreement. The Parties, and SB Decking, Quaker, and Federal, to the full extent
that the Parties have the right, power or authority to bind them, expressly
assume the risk that acts, omissions, matters, causes or things may have
occurred or will occur that it does not know and does not suspect to exist.

4.2. With respect to the Quaker Pre-1978 Policies, SB Decking, Quaker and
Federal each separately, fully, finally and completely, to the full extent that
the Parties have the right, power or authority to do so, releases, remises,
acquits and forever

 

6



--------------------------------------------------------------------------------

discharges each other from, and covenants not to sue each other regarding, any
and all past, present and future Selby Asbestos Claims of any kind, whether
actual or alleged, known or unknown, accrued or unaccrued, existing or
potential, or suspected or unsuspected, in connection with, relating to, or
arising out of, in any manner or fashion, the Quaker Pre-1978 Policies.

4.3. With respect to the Quaker 78-79 Policy, SB Decking, Quaker and Federal
agree that, notwithstanding any policy language to the contrary, the available
limits for indemnity coverage for Selby Asbestos Claims shall be $5 million,
with defense costs to be paid in addition to the $5 million limit. The Parties
agree that, at the time of the Effective Date, there is no impairment of the
Quaker 78-79 Policy.

4.4. Notwithstanding any provision of this Agreement to the contrary, the
coverage provided by any worker’s compensation, employer’s liability, or
automobile policies that Federal issued or allegedly issued to SB Decking shall
not be impaired by this Agreement; provided further, however, that nothing
contained in this paragraph shall alter or limit the release of Federal and its
affiliated entities with respect to Selby Asbestos Claims.

4.5. Subject to the provisions of Sections 6 and 7 of this Agreement, each Party
expressly reserves any and all rights, positions and defenses it may have
against any Person not a Party to this Agreement with respect to the matters
addressed in this Agreement. Nothing in this Agreement is intended to release
any reinsurance claim that Federal has made or may make in the future.

4.6. The releases set forth in Section 4 are not intended to, and shall not,
extend to or otherwise release or discharge any rights, privileges, benefits,
duties, or obligations of any of the Parties arising under this Agreement.

4.7. The Parties acknowledge, warrant, and represent that they are aware of and
familiar with section 1542 of the California Civil Code, which provides as
follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

The Parties further acknowledge, warrant, and represent that the effect and
import of California Civil Code section 1542 has been fully explained to them by
their attorneys, and that, after consultation with their attorneys, they herein
expressly waive and relinquish all rights and benefits which they may have under
California Civil Code section 1542 or the law of any other state or
jurisdiction, or common law principle to the same or similar effect.

 

7



--------------------------------------------------------------------------------

5. Indemnification.

5.1. SB Decking, Inc. (which, for purposes of this section 5 only shall include
any successor to SB Decking, Inc.), to the extent of its Non-Insurance Assets,
shall defend, indemnify, protect, save, and hold harmless Federal from and
against any Indemnified Claim.

5.2. In connection with any Indemnified Claim, Federal, upon consultation with
SB Decking, Inc. and subject to SB Decking, Inc.’s consent, which shall not be
unreasonably withheld, shall have the right to choose Retained Counsel. SB
Decking, Inc. shall acknowledge its responsibility to indemnify for the
Indemnified Claim to the extent of its Non-Insurance Assets, and it shall have
the right, following consultation with and consideration of the views of
Federal, to direct and control the defense and determine defense strategy,
subject to the following limitations: (a) SB Decking, Inc. may not take any
position with respect to insurance coverage in Federal’s name without Federal’s
written consent in advance, and SB Decking, Inc. shall provide copies of all
pleadings and briefs filed on behalf of Federal in advance of filing; (b) SB
Decking, Inc. shall indicate that all pleadings, briefs, discovery responses and
other filings are filed by SB Decking, Inc. as indemnitor of Federal, and that
the positions taken are those of SB Decking, Inc. not Federal; and (c) SB
Decking, Inc. shall not agree to provide any information or documents from
Federal, nor produce any Federal witness for testimony or deposition, without
Federal’s written consent in advance, which consent shall not be unreasonably
withheld. SB Decking, Inc. shall have the right to settle or compromise any
Indemnified Claim for which it is paying the entire settlement amount, subject
to input from and consideration of the views of Federal, and provided that such
settlement does not adopt or signify acquiescence in any insurance policy
interpretations or coverage theories. Nothing in this paragraph shall constitute
a waiver of Federal’s attorney-client privilege.

5.3. SB Decking, Inc. shall, to the extent of its Non-Insurance Assets, pay all
defense costs incurred by Retained Counsel in connection with any Claim
indemnified under Section 5.1 of this Agreement and shall pay all settlement and
judgments entered in connection with such Claims.

5.4. Sections 5.2 and 5.3 shall not apply if SB Decking, Inc. does not have
Non-Insurance Assets with which to defend, indemnify, protect, save, and hold
harmless Federal from and against any Indemnified Claim. Moreover,
notwithstanding any other provision of this Section 5 to the contrary, Federal
shall have the right to assume at its own expense its defense in any Indemnified
Claim. In that event, Federal shall control its defense and the settlement or
compromise of the Indemnified Claim (except that if Federal settles or
compromises an Indemnified Claim without the consent of SB Decking, Inc., which
may not unreasonably be withheld, SB Decking, Inc. shall have no obligation to
indemnify Federal for such settlement or compromise). Subject to the foregoing,
Federal’s assumption of its defense shall not act as a waiver or release of SB
Decking Inc.’s obligations with respect to any Indemnified Claim.

 

8



--------------------------------------------------------------------------------

5.5. Quaker Chemical Corporation (and any successor to Quaker Chemical
Corporation) shall indemnify and hold Federal harmless from Claims by any Person
that are the result of the actual (i.e., in fact, as opposed to alleged) use of
the Claims Account in a manner inconsistent with Section 3 of this Agreement.

5.6. Quaker Chemical Corporation’s (or its successor’s) obligation to indemnify
and hold Federal harmless under Section 5.5 of this Agreement shall arise only
upon a final judgment or award that is not subject to further appeal by a court
or arbitrator(s), in a proceeding to which Quaker Chemical Corporation or its
successor is a party, of Federal’s liability to a Person(s) that is the result
of the actual use of the Claims Account in a manner inconsistent with Section 3
of this Agreement. Upon the entry of such a final judgment or award, Quaker
Chemical Corporation (or its successor) shall indemnify and hold Federal
harmless against: (1) all of Federal’s reasonable costs, including but not
limited to attorney’s fees, of defending against liability that is the result of
the actual use of the Claims Account in a manner inconsistent with Section 3 of
this Agreement; and, (2) the judgment or award entered against Federal, or
reasonable settlement made by Federal, for liability that is the result of the
actual use of the Claims Account in a manner inconsistent with Section 3 of this
Agreement.

6. Contribution Claims By Other Insurers and Judgment Reduction.

6.1. In the event that SB Decking and/or Quaker seek coverage (i) for any Claim
from another insurer and such insurer claims a right of contribution or
indemnity from Federal under the SB Decking Policies, or (ii) for any Selby
Asbestos Claim from another insurer and such insurer claims a right of
contribution or indemnity from Federal under the Quaker Policies, SB Decking and
Quaker will take the position, which Federal will not oppose, that the releases
set forth in this Agreement extinguish any such right of contribution or
indemnity against Federal. Federal will also not oppose the position that such
other insurer, at most, is entitled only to credit against obligations that it
would otherwise owe to SB Decking and/or Quaker for amounts that would otherwise
have been owed by Federal under the Policies only to the extent that such
amounts remain available from the proceeds of this Settlement. In the event that
it is finally established by a final judgment from which no further appeal is
possible that another insurer is entitled to obtain contribution or
indemnification from Federal (i) under the SB Decking Policies for some portion
of amounts that such other insurer has become obligated under its insurance
policies to pay to SB Decking or Quaker, or (ii) under the Quaker Policies for
some portion of amounts that such other insurer has become obligated under its
insurance policies to pay to SB Decking or Quaker for Selby Asbestos Claims, SB
Decking and/or Quaker will reduce the amount of any judgment obtained against
such other insurer to the extent of any amount Federal has been adjudged liable
to pay to such other insurer by way of contribution or indemnity. To ensure that
such a reduction is accomplished, Federal shall be entitled to assert this
Section 6 as an additional defense to any action that may be brought against it
by other insurers and to request that the court or appropriate tribunal issue
such orders as are appropriate to protect Federal’s rights under this Agreement
and applicable law.

 

9



--------------------------------------------------------------------------------

7. Contribution/Indemnification Claims.

7.1. SB Decking and Quaker agree that they will use their best efforts to obtain
an agreement from any insurers with which either of them in the future may enter
into any settlement agreement regarding Asbestos Claims against SB Decking
and/or Quaker that such settling insurer will not seek indemnification,
contribution, subrogation or similar relief from Federal.

7.2. Contribution Claims By Federal: Federal agrees that it will not seek
contribution or indemnification from any other insurer (other than a Federal
reinsurer) for any amounts that it has paid for Asbestos Claims against SB
Decking and/or Quaker in the past or pursuant to this Settlement unless such
other insurer asserts claims for contribution or indemnity against Federal with
respect to amounts that such other insurer has paid under its insurance policies
for Asbestos Claims against SB Decking and/or Quaker, and then only to that
extent. Quaker and SB Decking agree to seek a similar commitment from any of
their other insurers with which they make a future settlement.

8. Bankruptcy. SB Decking, Inc. has no current intent of filing for bankruptcy
under the United States Bankruptcy Code. However, in the event that SB Decking,
Inc. in the future files a proceeding under Chapter 11 of the Bankruptcy Code,
then SB Decking, Inc. shall use reasonable efforts to cause Federal to be
included as an express beneficiary or protected party under a channeling
injunction or order pursuant to 524(g), provided that such efforts are not
inconsistent with applicable law.

9. Payments Through March 21, 2007 and Transition of Claims Handling
Responsibility.

9.1. Federal shall be responsible for and shall pay 80 percent of all indemnity
and defense costs for Selby Asbestos Claims that are incurred in 2007 through
March 21, 2007, and such costs shall be paid by Federal in addition to the
Settlement Amount. Within 90 days after March 21, 2007, SB Decking shall send
statements to Federal for all indemnity and defense costs incurred through
March 21, 2007 that have not previously been paid by Federal, and Federal shall
pay 80% of those costs by check made payable to SB Decking, Inc. within 30 days
after Federal’s receipt of the statements.

9.2. Federal shall provide reasonable cooperation and assistance to SB Decking
in the transition of claims-handling responsibilities for the Selby Asbestos
Claims, for a period of 90 days after March 21, 2007.

10. Confidentiality.

10.1. This Agreement and all of its terms, and all documents, discussions and
negotiations leading or related to it shall be and remain confidential and shall
not be disclosed to any non-Party, except that such disclosures may be made by:

 

  a. Federal in connection with reinsurance Claims and obligations in connection
with the subject matter of this Agreement;

 

10



--------------------------------------------------------------------------------

  b. Quaker and SB Decking in connection with Claims against, or settlement
negotiations with, other insurers relating to insurance coverage for Asbestos
Claims; provided, however, that disclosure shall be made only upon such insurer
executing an agreement or becoming subject to a court order requiring such
insurer to maintain the disclosed information as confidential;

 

  c. Any Party to their respective auditors, actuaries, regulators and lenders
as deemed reasonably necessary;

 

  d. Any Party as required by law, including but not limited to the securities
laws of the United States or any state thereof, or as ordered by a court of
competent jurisdiction;

 

  e. Any Party with the written consent of the other;

 

  f. Any Party, in an action to enforce the terms of this Agreement against
another Party, provided that the Party shall make reasonable efforts to seek the
entry of a protective order or confidentiality agreement in advance to limit
disclosure of the terms of the Agreement.

10.2. Any Party making a disclosure pursuant to Section 10.1.c shall notify the
Person receiving the information that the information is confidential and, to
the extent reasonably practicable, shall obtain a commitment from that Person to
maintain its confidentiality.

11. Representations and Warranties.

11.1. Each Party represents and warrants that it has full power and authority to
enter into and deliver this Agreement; that each individual signing this
Agreement on behalf of the Party is fully authorized to do so; that it has not
sold, assigned, transferred, conveyed, or otherwise disposed of any claim,
demand or right surrendered by virtue of this Agreement; and that this Agreement
is enforceable in accordance with its terms.

11.2. Each Party further represents and warrants on its own behalf that:

 

  a. It is a corporation duly organized and validly existing in good standing
under the laws of one of the states of the United States of America;

 

  b. It has taken all necessary corporate and internal legal actions to duly
approve the making and performance of this Agreement and that no further
corporate or other internal approval is necessary;

 

11



--------------------------------------------------------------------------------

  c. The making and performance of this Agreement will not violate any provision
of law, or its articles of incorporation, charter or by-laws; and

 

  d. It has read this entire Agreement and (i) knows and understands the
contents thereof, (ii) knows that the terms are contractual and not merely
recitals, (iii) has signed this Agreement of its own free will, and (iv) has
obtained and relied on advice of legal counsel.

11.3. Quaker represents and warrants that it knows of no entity entitled or
which claims to be entitled to coverage under the Policies except those entities
that have released Federal under Section 4 of this Agreement.

11.4. Quaker and SB Decking represent and warrant that they shall use the Claims
Account solely to pay defense and indemnity costs incurred by or on behalf of SB
Decking or Quaker in connection with Asbestos Claims arising out of the business
of SB Decking, or as is otherwise permitted by Section 3 of this Agreement.

11.5. SB Decking, Quaker, and Federal represent and warrant that they have
conducted a reasonably diligent search and are aware of no other policies that
Federal issued or allegedly issued to SB Decking or Quaker other than the
Policies.

12. Reliance on Representations. Each of the Parties acknowledges that, but for
the provision of each of the warranties, representations, and acknowledgments
set forth herein, neither of the Parties would enter into this Agreement.

13. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and, subject to any provisions restricting assignment, to
their successors and assigns.

14. Asbestos Legislation. In the event that within three years after the
Effective Date there is federal legislation enacted (“Asbestos Legislation”)
that (1) eliminates or terminates Federal’s obligation to make payment under the
SB Decking Policies for Selby Asbestos Claims and (2) requires payment by
Federal of funds into a trust or similar vehicle as a result of Federal’s
issuance of the SB Decking Policies that would be duplicative of its payment
obligations under this Agreement, Federal shall have no further obligation under
this Agreement, as of the effective date of the Asbestos Legislation and
according to its provisions, to make any installment payments of the Settlement
Amount that become due, pursuant to Section 2.1 above, after the effective date
of the Asbestos Legislation. In the event that the Asbestos Legislation
(1) partially but not totally eliminates Federal’s obligation to make payment
under the SB Decking Policies for Selby Asbestos Claims and (2) requires payment
by Federal of funds into a trust or similar vehicle as a result of Federal’s
issuance of the SB Decking Policies that would be partially but not totally
duplicative of its payment obligations under this Agreement, the Parties shall
meet and confer to determine to what extent a reduction of installment payments
under this Agreement due after the effective date of the Asbestos Legislation is
appropriate, and in the event they are unable to agree shall arbitrate the issue
before a single arbitrator to be agreed upon by the parties.

 

12



--------------------------------------------------------------------------------

15. No Admission. This Agreement is intended to be and is a commercial
accommodation among the Parties. Nothing in this Agreement, nor in the payment
or receipt of the Settlement Amount under this Agreement, shall be construed as
an admission by any Party of liability or of any duties, rights or obligations
under the Policies. Nothing in this Agreement shall be construed as signifying
acquiescence in, admission of or acceptance by any Party of another Party’s
claims, defenses, arguments, positions, or interpretations.

16. Agreement Inadmissible. Any evidence of the terms, negotiations or
discussions associated with this Agreement shall be inadmissible in any action
or proceeding for purposes of establishing any rights, duties, or obligations of
the Parties, except in (i) an action or proceeding to enforce the terms of this
Agreement, or (ii) any possible action or proceeding between Federal and any of
its reinsurers. This Agreement shall not be used, as evidence or in any other
manner, in any court or dispute resolution proceeding to create, prove or
interpret Federal obligations under any insurance policy issued to SB Decking or
to any other Person.

17. No Precedential Value. The compromise reflected in this Agreement shall be
without precedential value and is not intended to be, nor shall it be, construed
as an interpretation of any insurance policy.

18. Entire And Integrated Agreement. This Agreement, together with any exhibits
hereto, is intended by the Parties as a final expression of their agreement and
is intended to be a complete and exclusive statement of the agreement and
understanding of the Parties with respect to the subject matters contained
herein.

19. Headings. The section titles, captions, and headings contained in this
Agreement are inserted only as a matter of convenience and for reference, and
shall in no way be construed to define, limit, or extend the scope of this
Agreement or the effect of any of its provisions.

20. Amendments. Neither this Agreement nor any term set forth herein may be
changed, waived, discharged, or terminated orally or in writing, except by a
writing signed by all of the Parties, and the observance of any such term may be
waived (either generally or in a particular instance either retroactively or
prospectively) by a writing signed by the Parties against whom such waiver is to
be asserted.

21. Severability. If any provisions of this Agreement, or the application
thereof, shall for any reason or to any extent be construed by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement, and application of such provisions to other circumstances, shall
remain in effect and be interpreted so as best to reasonably effect the intent
of the Parties. Notwithstanding the foregoing, if the releases set forth in
Section 4, or the indemnification obligations set forth in Section 5 are found
to be unenforceable or invalid by a court of competent jurisdiction, then it
shall be the intent of the Parties that such invalidity or unenforceability
shall be cause for rescission of the entire Agreement at the election of the
Party whose interests are injured by the finding of invalidity or
unenforceability and in the event such election is made by Federal, it shall be
entitled to the

 

13



--------------------------------------------------------------------------------

return of any monies still contained in the Claims Account from those moneys
which Federal contributed to the Claims Account.

22. No Waiver. Neither the waiver by a Party of a breach of or a default under
any of the provisions of this Agreement, nor the failure of a Party, on one or
more occasion, to enforce any of the provisions of this Agreement or to exercise
any right or privilege hereunder shall thereafter be construed as a waiver of
any subsequent breach or default of a similar nature, or as a waiver of any such
provisions, rights, or privileges hereunder.

23. Attorneys’ Fees, Costs and Expenses. Each of the Parties shall bear its own
costs, attorneys’ fees, and expenses in connection with the matters set forth in
this Agreement, including the negotiation and preparation of this Agreement.

24. Assignment. This Agreement shall not be assignable by any Party hereto
without the prior written consent of the other Parties hereto, which consent
shall not be unreasonably withheld; provided, however, that this provision shall
not require such prior written consent for an assignment by a Party hereto by
merger, consolidation, or operation of law.

25. No Benefits to Third Parties. This Agreement is intended to confer rights
and benefits only on SB Decking, Quaker and Federal. No other Person shall have
any legally enforceable rights or benefits under this Agreement, except for the
Parties’ respective successors and assigns as permitted hereunder, and except to
the extent the releases set forth in this Agreement inure to the benefit of
Persons not signatories hereto.

26. Third-Party Challenge to Agreement. In the event that any action or
proceeding of any type whatsoever is commenced or prosecuted by any Person not a
Party hereto to invalidate, interpret, or prevent the validation, enforcement,
or carrying out of all or any of the provisions of this Agreement, the Parties
mutually agree, represent, warrant, and covenant to cooperate fully in opposing
such action or proceeding.

27. Additional Necessary Documents. The Parties agree to execute such additional
documents as may be reasonably required in order to carry out the purpose and
intent of this Agreement, or to evidence anything contained herein.

28. Written Notice. All notices, demands, or other communications to be provided
pursuant to this Agreement shall be in writing and sent by facsimile, overnight
mail or United States first-class mail, postage prepaid, to the other Party at
the addresses set forth below, or to such other person or address as either SB
Decking, Quaker or Federal may designate in writing from time to time:

Federal:

Thomas R. Kerr, Esquire

Vice President

Chubb Group of Insurance Companies

 

14



--------------------------------------------------------------------------------

15 Mountain View Road

P.O. Box 1615

Warren, N.J. 07061-1615

and

William P. Shelley, Esquire

Cozen O’Connor

1900 Market Street

Philadelphia, PA 19103

Quaker:

Robert T. Traub, Esquire

Senior Counsel

Quaker Chemical Corporation

One Quaker Park

901 Hector Street

Conshohocken, PA 19428

and

Anna P. Engh, Esquire

Covington & Burling LLP

1201 Pennsylvania Avenue, N.W.

Washington, DC 20004

SB Decking:

Ms. Florence Larcamp

SB Decking

c/o Quaker Chemical Corp.

One Quaker Park

901 Hector Street

Conshohocken, PA 19428

and

Anna P. Engh, Esquire

Covington & Burling LLP

1201 Pennsylvania Avenue, N.W.

Washington, DC 20004

29. Execution In Counterparts. This Agreement may be signed by the Parties and
counterparts of the signature pages may be combined to create a document binding
on all of the Parties hereto and together shall constitute one and the same
instrument.

30. Construction. This Agreement is not a contract of insurance and shall not be
interpreted as such. Each of the Parties hereto participated in the drafting of
this Agreement after consulting with counsel. Accordingly, the language of this
Agreement shall not be presumptively construed either in favor of or against any
of the Parties hereto.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date set forth opposite the respective signatures below.

On Behalf of Federal Insurance Company:

 

By:    /s/ Thomas R. Kerr    Name:    Thomas R. Kerr      

V.P. Chubb & Son

   Title:    A Division of Federal Ins. Co.    Date:    3/26/07    Witness:   
/s/ William P. Shelley    On Behalf of Quaker Chemical Corporation:    By:   
/s/ D. Jeffry Benoliel    Name:    D. Jeffry Benoliel    Title:    Vice
President    Date:    3/26/07    Witness:    /s/ Robert T. Traub   

 

16



--------------------------------------------------------------------------------

On Behalf of SB Decking, Inc.:    By:    /s/ Florence J. Larcamp    Name:   
Florence J. Larcamp    Title:    Treasurer    Date:    3/26/07    Witness:   
/s/ Robert T. Traub   

 

17



--------------------------------------------------------------------------------

EXHIBIT 1

Bellemead Development Corporation

Bhakdikij Company, Ltd.

CA Managers (Bermuda) Ltd.

Caldecott Holdings LLC

CC Canada Holdings Ltd.

Chubb & Son Inc.

Chubb & Son Inc. (Illinois)

Chubb Argentina de Seguros, S.A.

Chubb Asset Managers, Inc.

Chubb Atlantic Indemnity Ltd.

Chubb Capital Corporation

Chubb Computer Services, Inc.

Chubb Custom Insurance Company

Chubb Custom Market Inc.

Chubb de Chile Compañía de Seguros Generales, S.A.

Chubb de Columbia Compañía de Seguros, S.A.

Chubb de México Compañía Afianzadora, S.A. de S.V.

Chubb de México Compañía de Seguros, S.A. de S.V.

Chubb do Brasil Compania de Seguros

Chubb do Brasil Servicos e Participacoes Ltd.

Chubb Equity Managers, Inc.

Chubb Executive Risk, Inc.

Chubb Financial Solutions (Bermuda) LTD.

Chubb Financial Solutions Holdings Inc.

Chubb Financial Solutions LLC

Chubb Financial Solutions Representative Services Limited

Chubb Financial Solutions, Inc.

Chubb FS (Bermuda) LTD. (f/k/a ER (Bermuda) LTD.)

Chubb Global Financial Services Corporation

Chubb Indemnity Insurance Company

Chubb Insurance Company (Thailand) Ltd.

Chubb Insurance Company of Australia Ltd.

Chubb Insurance Company of Canada

Chubb Insurance Company of Europe, S.A.

Chubb Insurance Company of New Jersey

Chubb Insurance Holdings (Hong Kong) Limited (f/k/a Mollers’ Brokers LTD.)

Chubb Insurance Services (Hong Kong) Limited (f/k/a Mollers’ Insurance Services
LTD.)

Chubb Insurance Solutions Agency, Inc.

Chubb Insurance Underwriters (Hong Kong) Limited (f/k/a Mollers’ Insurance
Underwriters LTD.)

Chubb Investment Company of Bermuda, Ltd.

Chubb Investment Company of New Jersey, Inc.

Chubb Investment Holdings INC.

Chubb Investment Services, Ltd.

Chubb Licensing Services LLC

Chubb Lloyd’s Insurance Company of Texas

Chubb Multinational Manager, Inc.

Chubb National Insurance Company

Chubb Pacific Underwriting Management Services Pte. Ltd.

Chubb Re (Bermuda) LTD.

Chubb Re Inc.

Chubb Seguros-Holdings Chile S.A.

Chubb Services Corporation

Chubb Underwriting Management Services of Thailand Ltd.

DHC Corporation

Executive Risk Capital Trust

Executive Risk Indemnity Inc.

Executive Risk Management Associates

Executive Risk Specialty Insurance Company

Federal Insurance Company

Great Northern Insurance Company

Harbor Island Indemnity LTD.

HDFC Chubb General Insurance Company Ltd.

Masterpiece Netherlands B.V.

Mountain View Indemnity Ltd.

Northwestern Pacific Indemnity Company

Pacific Indemnity Company

PT Asuransi Chubb Indonesia

Quadrant Indemnity Company

Sullivan Kelly of Arizona, Inc.

Sullivan Kelly, Inc.

Texas Pacific Indemnity Company

The Chubb Corporation

Transit Air Services, Inc.

Vigilant Insurance Company



--------------------------------------------------------------------------------

Exhibit 2

SB Decking, Inc. Policies

 

Insurer

 

Policy Number

 

Policy Period

Federal Insurance Co.

  FMP 06950876   4/1/1973 - 4/30/1974

Federal Insurance Co.

  7780 1009   4/1/1973 - 4/30/1974

Federal Insurance Co.

  FMP 06950876   4/30/1974 - 4/30/1975

Federal Insurance Co.

  7920 7080   4/30/1974 - 4/30/1975

Federal Insurance Co.

  FMP 06950876   4/30/1975 - 4/30/1976

Federal Insurance Co.

  7923 5727   4/30/1975 - 4/30/1976

Federal Insurance Co.

  7924 2331   4/30/1976 - 4/30/1977



--------------------------------------------------------------------------------

Exhibit 3

Quaker Pre-1978 Policies

 

Insurer

 

Policy Number

 

Policy Period

Federal Insurance Co.

  77166724   12/13/70-12/13/73

Federal Insurance Co.

  7925 0473   1/12/1977-1/1/1978